COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NOS. 02-12-00618-CR
                                   02-12-00619-CR
                                   02-12-00620-CR
                                   02-12-00621-CR


CHARLES CLEVELAND NOWDEN                                              APPELLANT

                                         V.

THE STATE OF TEXAS                                                          STATE


                                      ----------

          FROM THE 297TH DISTRICT COURT OF TARRANT COUNTY

                                      ----------

                         MEMORANDUM OPINION1

                                      ----------

      Appellant Charles Cleveland Nowden attempts to appeal from his pro se

―Motion to Remove False Information and a New Sentenc[]ing Trial‖ filed in each

of his four cases. In each case, the trial court has not issued a ruling or an order

regarding this pro se motion.      See Tex. R. App. P. 26.2(a) (providing that a

      1
       See Tex. R. App. P. 47.4.
criminal defendant may appeal when ―the trial court enters an appealable order‖).

Also, there are no final judgments in trial court cause numbers 1080543D (our

cause number 02-12-00618-CR), 1123416D (our cause number 02-12-00619-

CR), and 1223861D (our cause number 02-12-00621-CR).            See McKown v.

State, 915 S.W.2d 160, 161 (Tex. App.—Fort Worth 1996, no pet.) (holding that

we generally have jurisdiction to consider an appeal by a criminal defendant only

when there has been a judgment of conviction). The remaining case, trial court

cause number 1182411D and our cause number 02-12-00620-CR, was

previously appealed to this court in our cause number 02-11-546-CR and

transferred to the Seventh Court of Appeals; an opinion in that case issued on

April 11, 2013, affirming Nowden’s conviction. See Nowden v. State, No. 07-12-

0037-CR, 2013 WL 1501786, at *1 (Tex. App.—Amarillo Apr. 11, 2013, no pet.

h.); see also State v. Patrick, 86 S.W.3d 592, 594–96 (Tex. Crim. App. 2002)

(orig. proceeding) (holding that a trial court’s jurisdiction expires when a case

becomes final or is taken to a higher court).

      On January 9, 2013, we notified Nowden that these appeals could be

dismissed for the above reasons unless he or any party desiring to continue the

appeals filed a response on or before January 22, 2013, showing grounds for

continuing the appeals.    See Tex. R. App. P. 44.3.    No response was filed.

Accordingly, we dismiss these appeals. See Tex. R. App. P. 43.2(f).


                                                 PER CURIAM



                                         2
PANEL: WALKER, MCCOY, and MEIER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: May 2, 2013




                               3